Citation Nr: 0711249	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  98-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for disability of the 
neck (claimed as degenerative joint disease of the cervical 
spine).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to May 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997  rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that declined to reopen the claim for 
service connection for schizophrenia (previously claimed as a 
nervous condition).  The veteran also appealed a January 1998 
rating action that declined to reopen a claim for service 
connection for a neck disability.  

The veteran was afforded a personal hearing at the RO before 
the undersigned Veterans Law Judge in September 2004.  A 
transcript of the hearing is associated with the claims 
folders.

In a decision dated in September 2005, the Board determined 
that new and material evidence had been presented and 
reopened the issues of service connection for an acquired 
psychiatric disorder, other than PTSD, and service connection 
for disability of the neck (claimed as degenerative joint 
disease of the cervical spine).  The Board remanded both 
issues to the RO via the Appeals Management Center (AMC) for 
the purpose of obtaining additional evidence.  The matter was 
returned to the Board in November 2006 for further appellate 
consideration.

The appeal initially included the issue of service connection 
for PTSD.  However, the veteran withdrew the claim during his 
September 2004 personal hearing.  The issue of entitlement to 
service connection for PTSD was therefore dismissed by the 
Board in it September 2005 decision.  The veteran was 
subsequently afforded a VA psychiatric examination in 
November 2005 wherein he was diagnosed as having PTSD.  In 
rendering that diagnosis, the examining physician stated that 
the veteran's PTSD was present prior to his active service 
and permanently increased in severity during service beyond 
it natural progression.  Accordingly, a claim of entitlement 
to service connection for PTSD is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The last Supplemental Statement of the Case (SSOC) regarding 
the issues on appeal was sent to the veteran in October 2006.  
The veteran submitted a response that same month wherein he 
presented evidence and argument in favor of his claims.  
Significantly, he included an October 2006 statement from a 
VA physician noting that the veteran had current diagnoses of 
schizophrenia and osteoarthritis.  The question of whether or 
not the veteran currently suffers from schizophrenia is at 
issue in this case.  There is no indication that this 
statement was considered by the AOJ in evaluating the claim 
for service connection, and the record does not contain a 
waiver of RO consideration for this evidence.  The Board 
cannot cure this procedural defect, and must remand the 
matter for consideration of the evidence by the RO and the 
issuance of an SSOC. See 38 C.F.R. §§ 19.31, 19.37 (2006).

Of even greater significance, the Board observes that the 
October 2006 VA physician's statement indicated that the 
veteran was receiving active treatment for schizophrenia and 
osteoarthritis at the Springfield VA Outpatient Center 
(VAOC).  A review of the record shows that records from the 
West Haven VA Medical Center (VAMC) and the Springfield VAOC 
have been obtained through 2003.  There is no indication that 
a request for records since 2003 has been made.  The October 
2006 VA physician's statement shows that such records exist.  
It is essential that any outstanding VA treatment or 
hospitalization records be obtained and reviewed.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).

Finally, as indicated above, the question of whether or not 
the veteran currently suffers from schizophrenia is at issue 
in this case.  When the veteran was examined by VA in 
November 2005, the examining physician specifically stated 
that there was no current clinical symptomatology that 
suggested schizophrenia.  He said "this psychosis is not 
currently showing positive signs and symptoms."  However, 
the aforementioned October 2006 VA physican's statement 
clearly indicated that the veteran was diagnosed as having 
schizophrenia, and that he was receiving active treatment for 
the same.  Clarification on the nature of the veteran's 
psychiatric disability is warranted.  Further, the November 
2005 VA examination report diagnosed the veteran as having 
dysthymic disorder but there was no discussion as to its 
onset or whether or not it is etiologically related to his 
active military service.  A medical opinion addressing these 
questions is required.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (the status of a disability is a medical determination 
which must be made from the records, without resort to 
independent medical judgment of the Board). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the West Haven VAMC and Springfield 
VAOC, dated since 2003.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if the records 
are not available.



2.  After the foregoing development has 
been accomplished, the veteran should be 
afforded a VA examination in order to 
determine the nature and etiology of any 
current psychiatric disability.  The 
claims folders should be made available to 
the examiner for review before the 
examination.  Any indicated tests and 
studies should be conducted if the 
examiner deems it appropriate.  

The examiner should answer the following 
questions.  In so doing, please note that 
the issue of service connection for PTSD 
is not on appeal, and PTSD need not be 
addressed.  The claim on appeal pertains 
to psychiatric disorders, other than PTSD.

a)  The examiner is requested to 
provide an opinion as to the diagnoses 
of all psychiatric disorders (other 
than PTSD) found to be present, i.e., 
schizophrenia, dysthymic disorder, etc.  

b) Is it at least as likely as not that 
that any current psychiatric disorder 
had its onset during the veteran's 
active service or is related to any in-
service disease or injury?  

c)  If the veteran currently has a 
psychosis, is it at least as likely as 
not that it was present within one year 
of the veteran's separation from 
service?  

d)  Is there any evidence that renders 
it undebatable from a medical 
standpoint that any current psychiatric 
disorder pre-existed the veteran's 
military service?  If so, please 
identify this evidence.  Please note 
that the veteran's reported pre-service 
history of psychiatric treatment does 
not necessarily serve as evidence of a 
pre-existing psychiatric disability.

e)  If there is evidence that renders 
it undebatable from a medical 
standpoint that an acquired psychiatric 
disability pre-existed military 
service, is there also any evidence 
that renders it undebatable from a 
medical standpoint that such disability 
was not aggravated (i.e. a permanent 
increase in the severity of the 
inherent psychopathology of the 
disorder beyond its natural 
progression) by the veteran's military 
service?  If so, please identify this 
evidence.  

Please note that the term "as likely 
as not" does not mean within the realm 
of possibility.  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is a medically sound to 
find in favor or causation as it is to 
find against causation.

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  If 
however, no opinion can be rendered, 
please explain why this is not possible.

3.  Following completion of the foregoing, 
if any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of all evidence received 
since the October 2006 SSOC, and 
discussion of all pertinent laws and 
regulations, including, but not limited to 
the VCAA.  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


